DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokobayashi (U.S. Patent 5,124,110), in view of Dagorn (U.S. Patent 8,348,658).  Regarding Claims 1-2, Yokobayashi shows that it is known to have an injection stretch blow mold machine (Abstract) comprising a first mold part and a second mold part (Figure 7, element 310), a blow ring (Figure 7, element 300/ring elements positioned within 20/30), and a push rod (Figure 7, element 320).  Yokobayashi does not show the particularly claimed pattern.  It would have been obvious to create any desired pattern, such as that which is claimed on the final article, by configuring the cavity to have that transferrable pattern, as suggested in Column 7, lines 17-22, 30-39).  Yokobayashi does not show a vertical parting line.  Dagorn shows that it is known to have a stretch blow molding machine comprising a vertical parting line (element 7; the examiner considers “horizontal mold line” to include any horizontal line through the mold(s)).  It would have been obvious for Yokobayashi’s molding machine to have a vertical parting line, such as in Dagorn, in order to easily hinge open like traditional doors.  
Regarding Claim 5, Yokobayashi shows that it is known to have an injection stretch blow molding machine comprising a first mold part including at least two lateral engaging portions (element 310) and a second mold part including a bottom cup mold (Figure 7, mold element at the bottom of the parison).
Regarding Claim 6, Yokobayashi shows the machine of claim 5 above, including one with a blow ring (Figure 7, element 300/ring elements positioned within 20/30).
Regarding Claims 7-8, Yokobayashi shows the machine of claim 5 above, but he does not show a vertical parting line.  Dagorn shows that it is known to have a stretch blow molding machine comprising a vertical parting line (element 7; the examiner considers “horizontal mold line” to include any horizontal line through the mold(s)).  It would have been obvious for Yokobayashi’s molding machine to have a vertical parting line, such as in Dagorn, in order to easily hinge open like traditional doors.  
Regarding Claims 1 (steps i-iv), 3-4, and any other stepwise limitations throughout the claims, the examiner notes that the manner of operating the device does not differentiate the apparatus claim from the prior art (MPEP 2114 (II)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742